97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Leon JONES, Petitioner-Appellant,v.HOPEWELL CITY CIRCUIT COURT, Respondent-Appellee.
No. 94-6972.
United States Court of Appeals, Fourth Circuit.
Sept. 30, 1996.

Albert Leon Jones, Appellant Pro Se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
APPEAL DISMISSED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

PER CURIAM

1
Appellant seeks to appeal the magistrate judge's order denying relief on his 28 U.S.C. § 2254 (1994) petition.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.   Jones v. Hopewell City Circuit Court, No. CA-94-181-R (E.D.Va. Aug. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED